In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 15‐2832 
ALEX DANIEL, 
                                                   Plaintiff‐Appellant, 

                                   v. 

COOK COUNTY, et al., 
                                                Defendants‐Appellees. 
                      ____________________ 

          Appeal from the United States District Court for the 
            Northern District of Illinois, Eastern Division. 
              No. 11 C 2030 — Jorge L. Alonso, Judge. 
                      ____________________ 

      ARGUED MAY 26, 2016 — DECIDED AUGUST 12, 2016 
                 ____________________ 

   Before  WOOD,  Chief  Judge,  and  MANION  and  HAMILTON, 
Circuit Judges. 
    HAMILTON, Circuit Judge. In this appeal we address a spe‐
cific  piece  of  evidence  that  has  divided  the  judges  of  the 
Northern District of Illinois. In a number of cases, including 
this one, plaintiffs have asserted that medical care at the Cook 
County Jail falls below constitutional standards as a matter of 
official  policy,  custom,  or  practice.  The  evidence  question  is 
whether such plaintiffs may use as evidence the 2008 findings 
2                                                        No. 15‐2832 

from a U.S. Department of Justice investigation of health care 
at the Jail. The investigation found systemic flaws in the Jail’s 
scheduling,  record‐keeping,  and  grievance  procedures  that 
produced health care below the minimal requirements of the 
United States Constitution. 
    If those findings are admissible for the truth of the matters 
asserted, they go a long way toward meeting a plaintiff’s bur‐
den of proving an unconstitutional custom, policy, or practice 
under Monell v. Department of Social Services, 436 U.S. 658, 694–
95 (1978). The Department of Justice Report is hearsay if used 
to assert the truth of its contents, and the district court held 
that  the  Report  was  not  admissible  to  prove  the  truth  of  its 
findings.  But  we  conclude  it  should  be  admitted  under  the 
hearsay exception for civil cases in Federal Rule of Evidence 
803(8)(A)(iii) for factual findings from legally authorized in‐
vestigations.  
   The district court granted summary judgment for defend‐
ants because the plaintiff had not offered evidence of an un‐
constitutional  official  custom,  policy,  or  practice.  We  deter‐
mine  that  he  has  offered  sufficient  evidence  on  summary 
judgment, and we therefore reverse and remand. 
I.  Factual and Procedural Background 
    Because we are reviewing a grant of summary judgment 
for defendants, we present the evidence in the record in the 
light  reasonably  most  favorable  to  the  non‐moving  party, 
plaintiff Alex Daniel, who in 2010 was a pretrial detainee at 
the Cook County Jail. Rahn v. Board of Trustees of Northern Illi‐
nois Univ., 803 F.3d 285, 287 (7th Cir. 2015). On April 24, 2010, 
Daniel fell and injured his wrist while playing basketball. The 
bone in his wrist suffered multiple fractures. 
No. 15‐2832                                                               3 

     Daniel  asserts,  and  an  orthopedic  specialist  agrees  with 
him, that the treatment of his wrist was disrupted by avoida‐
ble  delays  that  caused  permanent  damage  to  Daniel’s  hand 
and wrist. There were delays at first, but the principal concern 
is  that  the  Jail  and  its  health  care  staff  failed  to  ensure  that 
Daniel’s second cast was removed on time. Leaving the sec‐
ond cast on too long caused permanent damage to his hand 
and wrist that was aggravated by a further failure to provide 
physical therapy. 
    On April 24, the day Daniel was injured, on‐duty general 
practitioner Dr. Gawo used an elastic bandage and a sling to 
stabilize his wrist. This was a temporary solution, of course, 
and Dr. Gawo asked for Daniel to see an orthopedic specialist 
as soon as possible. On April 30, Daniel had yet to see an or‐
thopedist. Accordingly, he filed a grievance with the Jail. 
     While Daniel waited for a response, he finally saw an or‐
thopedist on May 10, sixteen days after his injury. The special‐
ist, Dr. Mejia, put Daniel in a long arm cast extending from his 
wrist to just above his elbow. The cast was the standard treat‐
ment for Daniel’s fracture, and Dr. Mejia did not think that the 
delay in putting on the cast was improper. Dr. Mejia wanted 
Daniel to return in two to three weeks for transition to a short 
arm  cast.  On  June  1—the  three  week  mark—Daniel  was 
placed in the short arm cast. He was instructed to return in 
another three weeks. That did not happen; Daniel did not see 
an orthopedist for removal of that cast until ten weeks later, 
on August 12. That delay is the principal focus of this lawsuit. 
   In the meantime, on June 11, Daniel received the Jail’s re‐
ply to his grievance. The reply said that he had been cared for 
properly, and Daniel appealed. “I have swelling in my fingers 
4                                                       No. 15‐2832 

and I can barely move them,” he wrote. The Jail referred the 
matter to health administrators. 
   On June 22, three weeks after the short arm cast was put 
on,  Daniel  saw  an  unidentified  practitioner.  That  doctor 
simply noted that Daniel was awaiting treatment from an or‐
thopedist. Daniel did not see another doctor until August 3, 
nine weeks after his last appointment with an orthopedist. He 
saw  Dr.  Baker,  a  family  practitioner,  who  wrote  that  Daniel 
was still in the cast and still needed to see an orthopedist. On 
August  10,  Daniel  again  saw  Dr.  Baker.  Daniel  was  “sched‐
uled for ortho last night,” Baker wrote, “but apparently not 
taken by security.” The doctor expressed alarm that the cast 
had not come off yet. 
   In  the  meantime,  Daniel  had  raised  his  own  concerns 
about the delay. On July 26, he filed a second grievance: “It’s 
been 3 months [since I broke my wrist] and I have very limited 
movement  in  fingers….  I  am  not  receiving  proper  medical 
care or treatment….” And on August 10, after a perfunctory 
reply  by  the  Jail,  Daniel  appealed  again.  “They  still  haven’t 
removed my cast,” he wrote, “and I still can’t move [my] fin‐
gers properly.” 
    Finally, on August 12, nearly ten weeks after receiving his 
short arm cast, Daniel’s cast was finally removed by orthope‐
dist  Dr.  Kapotas.  In  Dr.  Kapotas’s  view,  the  immobilization 
had gone beyond the proper six to eight week window for a 
short arm cast. He recommended that Daniel see an occupa‐
tional  therapist  to  recuperate  and  return  in  a  month  for  a 
check‐up. That did not happen either. Daniel was scheduled 
for a therapy appointment on August 27 but was not seen by 
a  therapist.  He  filed  a  third  grievance  that  day,  saying  he 
could barely move his fingers, could not make a fist or turn 
No. 15‐2832                                                         5 

his palm upright, and was experiencing continued wrist pain. 
His therapy appointment was rescheduled for August 30, but 
that day came and went without Daniel able to visit the ther‐
apist. He was rescheduled for September 6, and again officials 
did not take Daniel to therapy. 
     Starting in late September, the Jail responded to several of 
Daniel’s  grievances.  On  September  30,  in  accepting  Daniel’s 
second  grievance,  the  Jail  asked  its  health  administrators  to 
address his issues. On October 4, the Jail responded to Dan‐
iel’s third grievance: “patient will be rescheduled for therapy.” 
He was not, and Daniel appealed the response to his August 
27 grievance to alert the Jail. On November 9, the Jail denied 
the  appeal,  responding  incorrectly:  “Per  CHS  Admin 
seen/therapy 9/13 – 10/25 – 10/27.” 
    A few days before that response, on November 3, Daniel 
saw Dr. Kapotas again. At their last appointment on August 
12, Dr. Kapotas had recommended occupational therapy and 
a check‐up in a month. No therapy had occurred, and the fol‐
low‐up  was  nearly  three  months  after  their  first  meeting. A 
November 3 x‐ray showed that Daniel’s wrist had suffered a 
loss in density, the onset of arthritis, and abnormal joint spac‐
ing. Daniel would later enlist an orthopedic expert, Dr. Fetter, 
to examine his injury in 2013. Dr. Fetter concluded that Daniel 
had  suffered  “residual  and  permanent  stiffness  of  his  left 
hand and wrist,” more likely than not caused by the unduly 
long cast immobilization. 
    On March 24, 2011, Daniel filed a pro se complaint, though 
the district court later recruited counsel for him. In the opera‐
tive  version  of  the  complaint,  Daniel  has  sued  the  Cook 
County Sheriff’s Office, Cook County Sheriff Dart in his indi‐
6                                                       No. 15‐2832 

vidual capacity, and Cook County under 42 U.S.C. § 1983 al‐
leging violations of his Fourteenth Amendment due process 
rights that parallel, for pretrial detainees, the Eighth Amend‐
ment rights of prisoners to adequate health care. In support 
of his claim, he offered evidence from his own experience, as 
recounted above. He also presented extensive testimony from 
Jail medical staff. And finally, he offered three additional doc‐
uments: the 2008 Department of Justice Report detailing sys‐
temic health care problems at the Jail, a subsequent Agreed 
Order  that  incorporated  the  Report’s  findings,  and  a  2010 
Monitor Report that provided a detailed account of the Jail’s 
progress in remedying the problems.  
    The district court granted summary judgment for the de‐
fendants. This appeal followed. We begin with the merits of 
Daniel’s  Monell  claims  under  § 1983  on  our  review  of  sum‐
mary judgment, without relying on the three additional doc‐
uments arising from the Department of Justice investigation 
to prove the truth of their contents. We then address these ad‐
ditional documents in more detail to determine if they were 
incorrectly excluded as hearsay. 
II.  Daniel’s Monell Claims 
     A.  The Monell Claim for Inadequate Health Care 
   The individual rights in our Bill of Rights have long been 
understood as negative rights, meaning that the Constitution 
protects  individuals  from  some  forms  of  government  intru‐
sions upon their liberty, without imposing affirmative duties 
on governments to care for their citizens. See DeShaney v. Win‐
nebago County Dep’t of Social Services, 489 U.S. 189, 196 (1989). 
One  broad  exception  to  this  general  principle  applies  when 
the government takes people into its custody so that they are 
No. 15‐2832                                                                      7 

no longer able to take steps to protect their own health. Id. at 
198–99.  The  Eighth  Amendment’s  prohibition  on  cruel  and 
unusual punishment requires governments not to act with de‐
liberate indifference to serious threats to prisoners’ health and 
safety. Estelle v. Gamble, 429 U.S. 97, 104 (1976); see also Farmer 
v. Brennan, 511 U.S. 825, 828–29 (1994); King v. Kramer, 680 F.3d 
1013, 1020 (7th Cir. 2012). For people like Daniel, in govern‐
ment  custody  other  than  through  a  criminal  conviction,  the 
Due Process Clause of the Fourteenth Amendment imposes at 
least as robust a duty on government custodians. E.g., Rice v. 
Correctional Medical Services, 675 F.3d 650, 664 (7th Cir. 2012).  
     Plaintiff Daniel claims that Cook County and its Sheriff vi‐
olated  their  duties  under  the  Due  Process  Clause  by  acting 
with deliberate indifference toward his serious health needs 
as the result of inadequate customs and practices. The district 
court granted the defendants’ motion for summary judgment 
against Daniel’s suit; we review that decision de novo. Jenkins 
v.  Bartlett,  487  F.3d  482,  492  (7th  Cir.  2007).  Summary  judg‐
ment is appropriate only “where there is no genuine issue of 
material fact and the movant is entitled to judgment as a mat‐
ter of law.” Id.  
    The damages remedy available under 42 U.S.C. § 1983 es‐
tablishes a remedial scheme focused primarily on the respon‐
sibilities of individual government employees and agents. As 
applied to local governments like Cook County, the Supreme 
Court has interpreted § 1983 to bar respondeat superior liability. 
Monell,  436  U.S.  at  694–95,  707.1  Most  inmates  who  believe 



                                                 
      1 In Shields v. Illinois Dep’t of Corrections, we noted some of the critiques 

of this portion of Monell and noted the debate over whether the same rule 
8                                                        No. 15‐2832 

their  right  to  health  care  has  been  violated  therefore  seek 
damages from individual doctors or other health care profes‐
sionals, or from correctional staff who might have ignored or 
interfered with the inmates’ efforts to seek the health care they 
need. See, e.g., Glisson v. Indiana Dep’t of Corrections, 813 F.3d 
662, 668 (7th Cir. 2016) (Wood, C.J., dissenting), vacated and re‐
hearing en banc granted (May 24, 2016). In such cases, individ‐
ual  defendants  can  defend  themselves  by  shifting  blame  to 
other individuals or to problems with the “system,” particu‐
larly where no one individual seems to be responsible for an 
inmate’s overall care.  
    In this case, Daniel has not tried  to hold any one doctor 
responsible for his injury. On this record, it is hard to see how 
he might have done so. This case reflects a common scenario: 
an institution “structured its affairs so that no one person was 
responsible for [the inmate’s] care,” and such diffused respon‐
sibility can make it very difficult to show individual respon‐
sibility for health care failures. Shields, 746 F.3d at 795; see also 
Glisson, 813 F.3d at 666 (majority opinion) (divided panel de‐
cision, now vacated, on whether private corporation contract‐
ing to provide health care for prisoners had policy amounting 
to  deliberate  indifference  to  prisoners’  health).  Daniel  con‐
tends  instead  that  the  delays  and  confusion  that  caused  his 
injury were caused by systemic  problems in the  health  care 
system for the Cook County Jail that reflect deliberate indif‐
ference to inmates’ health needs as a matter of official custom, 
policy, or practice. 



                                                 
should apply to private corporations whose employees act under color of 
state law. 746 F.3d 782, 789–96 (7th Cir. 2014). 
No. 15‐2832                                                         9 

    To hold defendants liable under § 1983 and Monell, Daniel 
must demonstrate that the defendants’ “official policy, wide‐
spread custom, or action by an official with policy‐making au‐
thority  was  the  ‘moving  force’  behind  his  constitutional  in‐
jury.” Dixon v. County of Cook, 819 F.3d 343, 348 (7th Cir. 2016), 
citing City of Canton v. Harris, 489 U.S. 378, 379 (1989). An un‐
constitutional policy can include both implicit policies as well 
as  a  gap  in  expressed  policies.  Id.,  quoting  Thomas  v.  Cook 
County Sheriff’s Dep’t, 604 F.3d 293, 303 (7th Cir. 2009). 
    Similar to the plaintiff’s claim in Dixon, Daniel argues that 
the Jail had both an unlawful official policy and widespread 
custom that led to his injury. At bottom, though, he is essen‐
tially attempting to prove “that the unlawful practice”—the 
failure  to  establish  adequate  systems  for  scheduling  health 
care,  keeping  health  care  records,  and  addressing  inmate 
grievances about health care—“was so pervasive that acqui‐
escence  on  the  part  of  policymakers  was  apparent  and 
amounted  to  a  policy  decision.”  Id.,  quoting  Phelan  v.  Cook 
County, 463 F.3d 773, 790 (7th Cir. 2006). We have said in gen‐
eral  terms  that  an  inmate  can  meet  this  burden  by  offering 
“competent evidence tending to show a general pattern of re‐
peated behavior (i.e., something greater than a mere isolated 
event).” Davis v. Carter, 452 F.3d 686, 694 (7th Cir. 2006). 
     Negligence on the part of policymakers is not sufficient to 
show deliberate indifference. Arnett v. Webster, 658 F.3d 742, 
751 (7th Cir. 2011) (deliberate indifference “is more than neg‐
ligence” and “is not medical malpractice”). In any large insti‐
tution, and the Cook County Jail is very large (9,000 inmates 
at  a  time),  one  would  expect  some  instances  of  poor  health 
care caused by errors in scheduling and record‐keeping. Yet 
at the  same time,  such instances are to be expected by both 
10                                                         No. 15‐2832 

courts and by correctional officials, whose jobs include the re‐
sponsibility  to  design  and  implement  systems  to  minimize 
such  errors.  The  challenge  in  litigation  like  this  is  to  distin‐
guish between systemic problems showing official deliberate 
indifference and occasional lapses that are inevitable even in 
well‐run institutions. 
        1.  Daniel’s  Claim  as  to  Medical  Scheduling  and  Record‐
            Keeping 
    To prove an official policy, custom, or practice within the 
meaning of Monell, Daniel must show more than the deficien‐
cies specific to his own experience, of course. See Thomas, 604 
F.3d at 303 (liability requires conduct in “more than one in‐
stance”),  quoting  Cosby  v.  Ward,  843  F.2d  967,  983  (7th  Cir. 
1988).  When  seeking  to  rely  upon  indirect  proof,  he  must 
come  forward  with  evidence  that  could  allow  a  reasonable 
trier of fact to find, as we said in Dixon, “systemic and gross 
deficiencies in staffing, facilities, equipment, or procedures in 
a  detention  center’s  medical  care  system.”  819  F.3d  at  348 
(quotation mark omitted). If Daniel meets this mark, he must 
then show that a policymaker or official knew about these de‐
ficiencies  and  failed  to  correct  them.  Id.,  citing  Wellman  v. 
Faulkner, 715 F.2d 269, 272 (7th Cir. 1983). He need not present 
evidence that these systemic failings affected other specific in‐
mates. See Davis, 452 F.3d at 695 (“To establish a widespread 
custom or policy, the plaintiff here was not required to show 
that Cook County’s alleged repeated pattern of delay … actu‐
ally  caused  pain  and  suffering  to  other  inmates  in  need  of 
medical intervention … .”). 
   Even setting aside for now the 2008 Department of Justice 
Report,  the  Agreed  Order,  and  the  Monitor  Report,  Daniel 
provided substantial evidence of systemic deficiencies in the 
No. 15‐2832                                                     11 

Jail’s  medical  care,  including  extensive  testimony  from  Jail 
medical staff. Dr. Baker, the general practitioner who treated 
Daniel, described the difficulty in getting inmates scheduled 
for the health care they needed: “I mean, you can make phone 
calls, you can give them papers, you can write movement en‐
velopes, you can put them in your car and drive them over. I 
mean, how many things can you do?” Medical records were 
routinely inadequate. Notes from appointments would fail to 
be recorded on a patient’s chart. Appointments were sched‐
uled and then rescheduled. “You never really kind of knew” 
when “the clinic might get canceled and they had to get re‐
scheduled. … I want things to happen when they’re supposed 
to happen. And there’s—in any big system a lot of things, you 
know,  don’t  always  happen.”  During  the  period  of  Daniel’s 
treatment, notes on patients “were only available in one hard‐
copy chart that applied to multiple patients.” 
    To the extent there was an appointment schedule, it was 
haphazard. Staff would submit appointments by filing pieces 
of paper or simply talking to a scheduling department staffer 
without  a  written  record.  Dr.  Kapotas  noted  that  he  would 
make  general  requests  for  follow‐up  appointments,  but  in 
practice he would simply wait for patients to turn up for treat‐
ment. This practice is reflected in Daniel’s evidence of the Jail’s 
grievance procedures, which showed delays in scheduling his 
follow‐up care and outright errors as to whether he had ever 
seen an occupational therapist, as directed by Dr. Kapotas.  
    The evidence, viewed in the light most favorable to Daniel, 
raises a genuine issue of material fact as to whether his injury 
resulted from systemic, gross deficiencies in the Jail’s medical 
care. His indirect evidence shows more than a mere “one or 
two missteps,” Dixon, 819 F.3d at 348, or isolated problems. 
12                                                      No. 15‐2832 

    Daniel  has  also  offered  substantial  evidence  that  Sheriff 
Dart, who is a relevant policymaker for health care for Jail in‐
mates,  knew  of  these deficiencies  and  failed  to  take  reason‐
able corrective action. We return to the three documents—the 
Report,  the  Agreed  Order,  and  the  Monitor  Report—stem‐
ming  from  the  U.S.  Department  of  Justice  investigation  of 
health  care  in  the  Cook  County  Jail.  The  investigation  con‐
cluded that medical care at the Jail fell “below the constitu‐
tionally required standards of care.” The district court found 
that  the  Report  was  inadmissible  as  hearsay  to  the  extent  it 
was offered to prove the truth of its contents, a decision we 
address and disagree  with below. But the  district court  cor‐
rectly held that the Report could be offered for the non‐hear‐
say purpose of proving the sheriff knew of the problems de‐
scribed in the Report. (This limited use of the document re‐
quires  some  rather  legalistic  intellectual  gymnastics:  the 
reader must consider the Report only as evidence of what the 
sheriff knew about the problems, but may not consider it as 
evidence  that  the  problems  actually  existed.)  The  problems 
described by the Report must be shown, according to the dis‐
trict court, by other evidence, but if they are shown, the Re‐
port and related documents are evidence that the sheriff was 
on notice. 
    We are satisfied that the plaintiff has come forward with 
enough  evidence,  including his  own experience and the ex‐
tensive  deposition  testimony  from  Jail  staff,  to  demonstrate 
systemic  problems  with  health  care  scheduling  and  record‐
keeping. This is so even without the substance of the Depart‐
ment of Justice Report. And when we include the Report and 
related documents to prove notice and the apparent absence 
of a response by the sheriff, it would be reasonable, though 
No. 15‐2832                                                       13 

not necessary, to infer an official custom, policy, or practice of 
deliberate indifference toward inmates’ serious health needs. 
   Daniel must also offer evidence of causation: that the un‐
constitutional custom, policy, or practice at the Jail “was the 
‘moving  force’  behind  the  constitutional  deprivation.”  Mon‐
taño v. City of Chicago, 535 F.3d 558, 570 (7th Cir. 2008), quoting 
Gable v. City of Chicago, 296 F.3d 531, 537 (7th Cir. 2002). He has 
done so.  
    First, Daniel has presented a clear link between his inade‐
quate treatment and his injury. Dr. Fetter—Daniel’s expert—
testified that the permanent stiffness in Daniel’s hand “was, 
more likely than not, caused by the prolonged cast immobili‐
zation.” Dr. Kapotas’s observation that the short arm cast was 
removed weeks after the treatment window corroborates Dr. 
Fetter’s conclusions. 
    Daniel also offers evidence that his poor treatment was the 
likely result of the widespread breakdowns in scheduling and 
record‐keeping endemic at the Jail. Dr. Baker noted a failure 
in Daniel’s treatment and the removal of his cast due to a mix‐
up in scheduling. In response to Daniel’s later grievances that 
he  was  losing  function  of  his  hand,  the  Jail  noted  that  he 
would be rescheduled for therapy, but there was no follow‐
up. The Jail would later respond, incorrectly, that Daniel had 
seen a therapist for his injuries. Daniel has offered sufficient 
evidence of a causal link between the inadequate Jail medical 
scheduling and record‐keeping practices and the deprivation 
of his constitutional rights to survive summary judgment.  
                               
14                                                        No. 15‐2832 

        2.  The Grievance System Claim 
    Daniel also asserts that deficiencies in the Jail’s grievance 
system are sufficient to support a Monell claim. Speaking from 
his own experience and the testimony he has gathered from 
Jail  medical  staff,  Daniel  has  offered  evidence  that  the  Jail’s 
grievance system was not reliable or timely. But the Constitu‐
tion does not require that jails or prisons provide a grievance 
procedure at all, nor does the existence of a grievance proce‐
dure  create  a  constitutionally  guaranteed  right.  Owens  v. 
Hinsley, 635 F.3d 950, 953 (7th Cir. 2011); Grieveson v. Anderson, 
538 F.3d 763,  772–73 (7th Cir.  2008).  The right at  issue is  in‐
stead a right to constitutionally adequate care.  
      This does not mean that problems in the grievance system 
are not relevant to Daniel’s core claim that he was deprived of 
medical care by an official custom, policy, or practice. A jail or 
prison must have effective channels for inmates to communi‐
cate their health care needs. Thomas, 604 F.3d at 304 (“The dan‐
gers of delayed responses to medical requests are readily ap‐
parent….”). If those channels break down, the result may be 
a deprivation of needed care. If a grievance system is part of 
a jail’s or prison’s system for communicating and responding 
to health care requests, and if the system fails in a way that 
causes a deprivation of needed health care, then the problem 
with  the  grievance  system  may  be  an  important  part  of  the 
plaintiff’s  case  for  deliberate  indifference  to  his  health  care 
needs. See, e.g., Awalt v. Marketti, 74 F. Supp. 3d 909, 936 (N.D. 
Ill.  2014)  (denying  government’s  motion  for  summary  judg‐
ment for deprivation of health care resulting in death where 
plaintiff  offered  evidence  that  Cook  County  Jail  personnel 
routinely ignored medical grievances).  
No. 15‐2832                                                        15 

    Accordingly, delays in responses to Daniel’s grievances do 
not  support  an  independent  constitutional  claim,  but  those 
delays  may  support  Daniel’s  other  evidence  that  systemic 
problems at the Jail caused him to suffer injury as a result of 
official indifference. The evidence that such delays occurred 
further bolsters Daniel’s general claim of inadequate medical 
treatment. 
   B.  Proper Defendants 
     Daniel’s suit names as defendants the Cook County Sher‐
iff’s Office, Cook County Sheriff Dart in his individual capac‐
ity, and Cook County itself. The Sheriff’s Office argues that it 
cannot  be  liable  for  Daniel’s  injuries  because  it  was  not  re‐
sponsible for his medical care. Instead, all treatment was to be 
handled  by  Cermak  Health  &  Hospitals  System,  which  is  a 
medical facility separate from the Jail itself. But the constitu‐
tional duty under the Eighth and Fourteenth Amendments to 
provide adequate health care rests on the custodian. See Rice, 
675 F.3d at 664–65. As the district court correctly noted, a gov‐
ernment  entity  “cannot  shield  itself  from  § 1983  liability  by 
contracting  out  its  duty  to  provide  medical  services.”  King, 
680 F.3d at 1020; cf. Estelle, 429 U.S. at 103 (the government has 
“obligation to provide medical care for those whom it is pun‐
ishing by incarceration”). There is also a close relationship be‐
tween the Jail and Cermak. The Cermak facilities are physi‐
cally located within the Jail, and Jail personnel are responsible 
for  delivering  patients  to  Cermak  for  care.  Even  if  the  care 
Daniel  received  at  Cermak  was  inadequate,  Daniel  has  of‐
fered evidence that the Sheriff’s Office exacerbated the prob‐
lems by failing to communicate with  Cermak  and failing  to 
deliver Daniel to his appointments. The Sheriff’s Department 
is therefore a proper defendant. 
16                                                     No. 15‐2832 

    Sheriff Dart also argues that he cannot be liable in his per‐
sonal capacity. He points out that there is no vicarious liability 
for supervisory officials under § 1983. This is correct but in‐
complete. The sheriff can be directly liable for Daniel’s injury. 
If a senior jail or prison official, including a person with final 
policymaking power, is “aware of a systemic lapse in enforce‐
ment of a policy critical to ensuring inmate safety, his failure 
to enforce the policy could violate the Eighth Amendment.” 
Steidl v. Gramley, 151 F.3d 739, 741 (7th Cir. 1998) (quotation 
marks omitted). Similarly, if a supervisor designed or is aware 
of the institution’s “deliberately indifferent policy that caused 
a  constitutional  injury,  then  individual  liability  might  flow 
from that act.” Armstrong v. Squadrito, 152 F.3d 564, 581 (7th 
Cir. 1998). 
     The  Department  of  Justice  Report,  along  with  the  later 
Agreed Order incorporating the investigation’s findings and 
the 2010 Monitor Report detailing the Jail’s progress, provides 
substantial  evidence  that  Sheriff  Dart  had  notice  of  the  sys‐
temic deficiencies in the Jail’s health care. The totality of Dan‐
iel’s evidence would allow a jury to find that these problems 
persisted when Daniel received inadequate care and that the 
sheriff did not respond reasonably to them. Daniel may pro‐
ceed with his claim against Sheriff Dart in his personal capac‐
ity. 
III. Evidence Issues 
    Daniel has presented a sufficient case to overcome defend‐
ants’ motion for summary judgment. But it is one thing to sur‐
vive summary judgment and another to prove a case at trial. 
This is especially so with a Monell claim, where it may be dif‐
ficult to draw a line between occasional failings that may be 
No. 15‐2832                                                        17 

inevitable in a large institution and more widespread, intoler‐
able failures toward which policymakers are deliberately in‐
different. We therefore address a recurring question about the 
evidence that will be offered at trial. 
   In response to defendants’ motion for summary judgment, 
Daniel presented the evidence of his own experience and, as 
recounted above, testimony from staff members and medical 
professionals  at  the  Jail.  He  also  offered  the  Department  of 
Justice Report  and  the  two related documents  as substantive 
evidence.  As  noted  above,  the  district  court  allowed  him  to 
use the Report and related documents to prove notice to the 
sheriff of the widespread problems detailed in the Report. But 
the  court  held  that  the  Report  and  related  documents  were 
inadmissible  hearsay  to  the  extent  Daniel  offered  them  to 
prove  the  truth  of  the  findings.  Daniel  argues  that  this  evi‐
dence  should  be  admissible  under  hearsay  exceptions  and 
that it offers strong support for his Monell claim of deliberate 
indifference to widespread, systemic problems in providing 
health care at the Jail. We agree in part with his arguments. 
   A.  The Department of Justice Investigation into Cook County 
       Jail 
    On  February  16,  2007,  the  Department  of  Justice’s  Civil 
Rights Division notified the Cook County Board of Commis‐
sioners that it would be investigating conditions of confine‐
ment at the Jail. Between June 18–22, and then again from July 
23–27,  Department  of  Justice  officials  conducted  on‐site  in‐
spections  of  the  Jail  in  collaboration  with  experts  in  correc‐
tions  and  custodial  medical  and  mental  health  care,  among 
others.  The  team  interviewed  numerous  Jail  officials,  staff, 
and inmates, and reviewed extensive Jail records. Initial find‐
18                                                       No. 15‐2832 

ings were reported to the Jail in July and August 2007, includ‐
ing what the Department of Justice found to be “inadequate 
emergency  key  precautions  and  grossly  unsanitary  condi‐
tions.”  
    On July 11, 2008, the Department of Justice sent a 98‐page 
letter to Cook County Sheriff Thomas Dart and Cook County 
Board President Todd Stroger reporting the complete and of‐
ficial findings. This is the “Department of Justice Report” we 
have discussed. At bottom, the Department of Justice found 
that medical care at the Jail was constitutionally inadequate in 
many respects. Most relevant here, the Department of Justice 
found deficiencies that included “inadequate acute care,” “in‐
adequate  chronic  care,”  “inadequate  record  keeping,”  and 
“inadequate access to medical care.” 
    The Department of Justice found that health care at the Jail 
was unacceptable. Patients “suffered needlessly because med‐
ical staff failed to ensure that inmates met scheduled appoint‐
ments, failed to monitor acute conditions, and failed to treat 
inmates’ conditions.” Patients with chronic conditions also re‐
ceived inadequate treatment. The Jail “was deficient in ensur‐
ing  that  patients  are  seen  on  a  regular  basis  …  and  that  in‐
mates are monitored and treated to prevent the progression 
of illnesses.” 
   These  shortcomings  were  exacerbated  by  an  inadequate 
system of record‐keeping. The Department of Justice Report 
determined  the  Jail  failed  to  “maintain  complete,  accurate, 
readily accessible, and systematically organized medical rec‐
ords.” And it lacked “an adequate medical records system to 
ensure that inmates’ records are correct and accessible so that 
physicians  can  provide  appropriate  care.”  The  Jail  suffered 
No. 15‐2832                                                    19 

from  months‐long  backlogs  of  unfiled  medical  records.  Pa‐
tients  requiring  more  sophisticated  care  were  in  an  even 
worse position. The system in place failed to “facilitate … co‐
ordinated treatment by multiple providers because inmates’ 
records [were] not accurate, organized or timely filed.” 
    Finally, the Department of Justice investigation uncovered 
evidence  that  the  Jail’s  grievance  procedures  were  insuffi‐
cient. Staff expressed frustration that the Jail health care pro‐
fessionals  did  not  respond  to  medical  and  mental  health 
grievances  by  inmates.  Department  of  Justice  investigators 
“reviewed numerous grievance files that alleged the need for 
medical services, some of an emergent nature, that showed a 
referral to [health care services], but contained no actual re‐
sponse to the grievance.” 
    The Report concluded that the Jail needed to improve con‐
ditions by providing timely medical appointments, follow‐up 
care,  and  complete,  accurate,  and  systematically  organized 
medical records. (The full Department of Justice Report is eas‐
ily  available  at  https://www.justice.gov/crt/about/spl/docu‐
ments/CookCountyJail_findingsletter_7‐11‐08.pdf.) 
    Daniel also offered two related documents. The first was 
an  Agreed  Order  entered  in  the  federal  lawsuit  that  arose 
from the Department of Justice investigation. The second was 
a 2010 report from the federal court monitor, Ronald Shansky, 
who reviewed the Jail’s progress in meeting the terms of the 
Order.  
   The issue concerning the Department of Justice Report is 
whether  it  qualifies  for  the  Federal  Rule  of  Evidence 
803(8)(A)(iii) hearsay exception in civil cases for “factual find‐
20                                                         No. 15‐2832 

ings from a legally authorized investigation” where the oppo‐
nent  does  not  show  a  lack  of  trustworthiness.  The  district 
court  concluded  that  the  Report  lacked  sufficient  indicia  of 
trustworthiness  when  examined  under  the  committee  com‐
ments to the Rule. The court also excluded the other two doc‐
uments, declining to take judicial notice of the Agreed Order 
and rejecting Daniel’s argument that the Shansky Monitor Re‐
port was a present sense impression under Rule 803(1).  
    We review the district court’s exclusion of this evidence for 
abuse of discretion. United States v. Rogers, 587 F.3d 816, 819 
(7th Cir. 2009). A district court abuses its discretion if it rules 
based on an erroneous view of the law or a clearly erroneous 
assessment  of  the  evidence.  Costello  v.  BeavEx,  Inc.,  810  F.3d 
1045, 1057 (7th Cir. 2016), quoting Messner v. Northshore Univ. 
HealthSystem, 669 F.3d 802, 811 (7th Cir. 2011); see also Cooter 
& Gell v. Hartmarx Corp., 496 U.S. 384, 405 (1990). We review 
de  novo  the  district  court’s  legal  interpretations  for  error,  in‐
cluding  its  interpretation  of  the  Federal  Rules  of  Evidence. 
Rogers, 587 F.3d at 819. It is the nature of discretionary deci‐
sions that trial courts can reach conflicting decisions and that 
neither may be an abuse of discretion. In reviewing such de‐
cisions about the same piece of evidence in parallel lawsuits, 
though, we also exercise some supervisory responsibility  to 
ensure that parties receive consistent treatment from court to 
court when identical evidence is at issue. 
      B.   The Official Investigation Exception 
    Daniel offers the Report for the truth of its contents, rely‐
ing on the hearsay exception in civil cases for “factual findings 
from  a  legally  authorized  investigation.”  Fed.  R.  Evid. 
803(8)(A)(iii). These findings can take the form of an evalua‐
tive report containing both opinions and conclusions. Jordan 
No. 15‐2832                                                       21 

v. Binns, 712 F.3d 1123, 1132 (7th Cir. 2013). Mere transcripts 
of  third‐party  statements  do  not  constitute  factual  findings 
and still count as hearsay. Id. at 1133–34. A report that com‐
bines such statements with an investigator’s on‐scene obser‐
vations and conclusions based on the sum of the evidence falls 
within the Rule 803(8) exception. Id. at 1134. 
     Such an evaluative report is presumed to be admissible in 
a civil case. Id. at 1132. A trial court has discretion to exclude 
the report if circumstances demonstrate a lack of trustworthi‐
ness.  Id.,  citing  Fed.  R.  Evid.  803(8)(B). The  burden  to show 
untrustworthiness  lies  on  the  party  seeking  to  exclude  an 
evaluative report. Id. at 1134. We assume that public officials, 
in crafting such a report, acted “properly and without bias.” 
Id.  at  1132,  citing  Fed  R.  Evid.  803(8)  advisory  committee’s 
note (“Justification for the exception is the assumption that a 
public  official  will  perform  his  duty  properly….”).  That  as‐
sumption can be rebutted, but it has not been rebutted here. 
    The Report meets the standard for admissibility. The De‐
partment of Justice conducted its investigation in accordance 
with its authority under the Civil Rights of Institutionalized 
Persons Act, 42 U.S.C. § 1997. It prepared the report based on 
extensive visits to the Jail, in collaboration “with consultants 
in the fields of use of force, corrections, correctional medical 
care, correctional mental health care, fire safety, and environ‐
mental  health.”  The  report  contains  third‐party  statements, 
including  interviews  with  Jail  staff,  medical  professionals, 
and inmates. But in conducting the investigation and coming 
to their findings, Department of Justice officials and experts 
combined these statements with extensive inspections and re‐
view of Jail documents, and their conclusions and recommen‐
dations took into account all available evidence. 
22                                                        No. 15‐2832 

    In  Dixon  v.  County  of Cook,  819  F.3d  343,  348–49  (7th  Cir. 
2016), we reversed summary judgment for Cook County on a 
Monell claim based in large part on this same Department of 
Justice Report. The plaintiff was the estate of a Cook County 
Jail inmate who had died after, according to the plaintiff’s ev‐
idence, unjustified delays and mix‐ups in medical care for tu‐
mors and complications that eventually caused his death. Id. 
at 346–47. In finding that the plaintiff estate had met its bur‐
den of showing that Dixon’s case was not just an isolated in‐
stance of errors, we relied on the same Report in dispute here. 
Id. at 349. 
    Judges of the Northern District of Illinois have confronted 
numerous Monell claims against Cook County based on poor 
health  care  in  the  Jail.  Most  judges  have  either  held  or  sig‐
naled that the same Department of Justice Report would be 
admissible  under  Rule  803(8).  See,  e.g.,  Martinez  v.  Cook 
County, No. 11 C 1794, 2012 WL 6186601, at *4 n.7 (N.D. Ill. 
Dec. 12, 2012) (“courts have found Department of Justice let‐
ters  of  this  exact  type,  when  relevant,  admissible  under  the 
Federal Rule of Evidence 803(8)”); Hunt ex rel. Chiovari v. Dart, 
754 F. Supp. 2d 962, 970 n.5 (N.D. Ill. 2010) (collecting cases 
addressing admissibility of similar Department of Justice let‐
ters). Other courts have held analogous Department of Justice 
reports admissible under Rule 803(8). See, e.g., Shepherd v. Dal‐
las County, 591 F.3d 445, 457–58 (5th Cir. 2009) (admitting sim‐
ilar  2006  Department  of  Justice  report  on  investigation  of 
health care at Dallas County Jail); McLaughlin v. Freeman, No. 
2:08‐CV‐58‐PRC, 2013 WL 5407046, at *4 (N.D. Ind. Sept. 26, 
2013) (Department of Justice report criticizing jail conditions 
admissible under Rule 803(8)). In Daniel’s case and one other 
we know of, the same Department of Justice Report has been 
excluded  as  hearsay  outside  the  Rule  803(8)  exception.  See 
No. 15‐2832                                                       23 

Bailey v. City of Chicago, No. 08 C 4441, 2012 WL 850741, at *5 
(N.D. Ill. Mar. 9, 2012). 
     The district court in this case relied upon the 1972 advisory 
committee note to Rule 803(8) saying that the admissibility of 
evaluative reports was “controversial” and that courts should 
consider  four  factors  as  to  whether  to  admit  them.  Fed.  R. 
Evid. 803(8), cmt. (c). These factors include how timely the re‐
port is for the present litigation, the skill or expertise of the 
officer  preparing  the  report,  whether  a  hearing  was  held  to 
evaluate the report, and whether the report suffered from any 
motivation problems. Id. The court determined that, in Dan‐
iel’s case, the factors “militate against admission of the letter.” 
    Committee notes to the Rules of Evidence are “entitled to 
our  respectful  consideration,”  United  States  v.  Dawson,  434 
F.3d  956,  958  (7th  Cir.  2006),  though  they  are  by  no  means 
binding. Deppe v. Tripp, 863 F.2d 1356, 1362 (7th Cir. 1988). The 
test laid out by the committee note is not the law of this court, 
and the presumption of admissibility in the text of Rule 803(8) 
is not reversed by the note’s contention that the hearsay ex‐
ception  was  controversial  in  pre‐Rule  case  law  when  it  was 
adopted in 1972. The burden of persuasion still lies with the 
party seeking to exclude the investigative findings. 
    The factors enumerated in the committee note were not in‐
tended to be applied mechanically. The factors “may be of as‐
sistance” in close cases, and the list is by no means exhaustive. 
Fed.  R.  Evid.  803(8),  cmt.  (c)  (“Others  no  doubt  could  be 
added.”). The note pointed out that rote application of the fac‐
tors “is an obvious impossibility,” so courts are to “assume[] 
admissibility in the first instance” of evaluative reports. Id. 
24                                                         No. 15‐2832 

    The relevant factors here weigh strongly in favor of admit‐
ting the Department of Justice Report. The Report was timely 
for this case. While the investigation was conducted in 2007, 
the subsequent Agreed Order and Shansky Monitor Report, 
both from 2010, show that the need for and process of correct‐
ing the Jail’s conditions continued into the months when Dan‐
iel needed better and more timely medical care. In terms of 
expertise,  it  is  difficult  to  imagine  an  official  investigation 
with  more  expertise  or facial credibility. The  Department of 
Justice  relied  on  a  team  of  experts  in  medicine,  corrections, 
and  medical  administration.  There  was  no  hearing,  but  the 
Department provided a draft to Cook County officials and an 
opportunity to respond.  
    Finally, we are not persuaded by the district court’s con‐
cern that the Department of Justice Report suffered from mo‐
tivation problems because it was written in anticipation of lit‐
igation. The Report was not prepared for purposes of litiga‐
tion. It was prepared as part of an investigation that the De‐
partment  carried  out  pursuant  to  its  duties  under  the  Civil 
Rights of Institutionalized  Persons Act. Litigation could fol‐
low, of course, depending on the outcome of the investigation 
and the response of institutional officials to the findings. 42 
U.S.C. § 1997. But litigation was not the point of the investiga‐
tion or the Report. The mere fact that “the Attorney General 
may  initiate  a  lawsuit”  against  the  Jail  if  a  resolution  is  not 
otherwise reached to address its unconstitutional conditions 
does  not  mean  that  the  preliminary  investigation  was  con‐
ducted as anticipatory fact‐finding for a potential lawsuit. If 
the law were otherwise, many official investigative findings 
would be inadmissible. 
No. 15‐2832                                                         25 

    In fact, the advisory committee note to Rule 803(8) listed a 
host of instances in which “[v]arious kinds of evaluative re‐
ports are admissible under federal statutes,” many of which 
are cases where an agency’s investigative report can become 
the factual basis for  a subsequent lawsuit, and the advisory 
committee noted that such statutes provide a “helpful guide” 
for applying the more general hearsay exception in the rule. 
Fed. R. Evid. 803(8), cmt. (c). The defendants have not offered 
any  particular evidence of a motivation problem other than 
the Department of Justice has the statutory authority both to 
investigate  and  then,  if  necessary,  to  litigate  against  the 
county.  We  start  from  the  assumption  that  “public  officials 
will perform their duties properly and without bias,” Jordan, 
712 F.3d at 1132, and we see no reason to believe this report 
suffers from motivation problems on the part of its authors. 
We do not mean to suggest that a target of such an investiga‐
tion could never show a report is not sufficiently reliable to 
admit, but it would take a reason more powerful than any of‐
fered in this case. 
    There is a close fit between the factual and legal issues in 
a Monell claim based on a jail or prison’s health care failings 
and this Report. As noted above, a plaintiff cannot ultimately 
prove  a  Monell  claim  at  trial  based  on  only  his  own  case  or 
even a handful of others. He must show systemic failings that 
reflect  official  deliberate  indifference  to  the  serious  health 
needs of inmates. That is intended to be a demanding stand‐
ard,  and  it  is  difficult,  time‐consuming,  and  expensive  for 
most private plaintiffs to meet. Yet such systemic failings are 
exactly what the Department of Justice experts were looking 
for and found in Cook County. Compared to other forms of 
evidence of the overall quality of the jail’s health care system, 
26                                                         No. 15‐2832 

the Department of Justice Report seems likely to deserve con‐
siderable weight. 
    The Report is not conclusive, of course. The defendants are 
entitled to a full opportunity to rebut it. But in litigating the 
constitutional  adequacy  of  the  Jail’s  health  care,  this  Report 
would seem to provide a thorough and reasonably trustwor‐
thy  starting  point.  It  would  be difficult  to  replicate  through 
ordinary  processes  of  litigating  individual  private  cases. 
There may be individual circumstances that might justify ex‐
clusion  of  the  Report,  perhaps  because  it  is  no  longer  suffi‐
ciently timely or does not fit sufficiently well the issues in a 
particular case. But the general presumption of admissibility 
in the text of Rule 803(8) has considerable force.  
      C.  Remaining Evidence Questions 
    Daniel also asks this court to overturn the district court’s 
decision  not  to  admit  the  Agreed  Order  and  the  Shansky 
Monitor Report for the truth of the matters stated. He argues 
first that we may take judicial notice of the facts in the Agreed 
Order.  The  district  court  was  correct  to  exclude  the  Order. 
Courts  routinely  take  judicial  notice  of  the  actions  of  other 
courts  or  the  contents  of  filings  in  other  courts.  See  General 
Electric  Capital  Corp.  v.  Lease  Resolution  Corp.,  128  F.3d  1074, 
1081 (7th Cir. 1997). Taking judicial notice of the contents of 
hearsay  statements  in  such  filings  to  prove  the  truth  of  the 
matters is much harder to justify. We may take judicial notice 
of  findings  of  fact  from  another  court  proceeding  only  if, 
among other requirements, the fact is “not subject to reasona‐
ble dispute.” Id. at 1082, quoting Fed. R. Evid. 201(b); see also 
Hennessy v. Penril Datacomm Networks, Inc., 69 F.3d 1344, 1354 
(7th Cir. 1995) (“In order for a fact to be judicially noticed, in‐
disputability is a prerequisite.”). Judicial notice is a powerful 
No. 15‐2832                                                    27 

tool that must be used with caution. General Electric, 128 F.3d 
at 1081. 
    The facts from the Agreed Order are  in  dispute  for  pur‐
poses of this case. Defendants in the 2010 litigation made clear 
that they did not “waive the right to contest the July 11, 2008 
findings letter or any of the conclusions set forth therein.” The 
facts in the Order were consented to “For the purposes of this 
lawsuit only.” Finally, the Order makes clear that the Agreed 
Order itself would not be “admissible against Defendants ex‐
cept in a proceeding involving the parties to this Agreed Or‐
der.” The district court did not err by declining to take judicial 
notice of facts asserted in the Agreed Order. 
    Daniel  also  argues  that  the  monitor  report  prepared  in 
2010 by Dr. Shansky is admissible for the truth of its contents 
as a present sense impression under Federal Rule of Evidence 
803(1). The Rule 803(1) hearsay exception covers statements 
that “describe an event or condition without calculated narra‐
tion.” United States v. Boyce, 742 F.3d 792, 797 (7th Cir. 2014). 
The  statement  must  have  been  made  contemporaneously 
with the speaker observing the events, or immediately there‐
after. Id. The Shansky Monitor Report was a communication 
crafted with care for the court and parties based on scheduled 
visits to the Jail. There is no evidence that it was made at the 
time of Shansky’s observations. The Monitor Report does not 
constitute  a  present  sense  impression  and  was  properly  ex‐
cluded by the district court. 
    Accordingly, the Department of Justice Report should be 
admitted for the truth of its substance under Rule 803(8). The 
2010  Agreed  Order  and  Shansky  Report  are  inadmissible 
hearsay to the extent they are offered to prove the truth of the 
statements they contain, but they may be admissible to show 
28                                               No. 15‐2832 

that the defendants were on notice of their contents, or per‐
haps for other purposes. 
                           *      *     * 
   We REVERSE the grant of summary judgment to the de‐
fendants and REMAND to the district court for further pro‐
ceedings consistent with this opinion.